UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7788


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JUAN EVANGELISTA CASTRO,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:06-cr-00054-sgw-mfu-1)


Submitted:    January 27, 2010              Decided:   February 18, 2010


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan Evangelista Castro, Appellant Pro Se.  Ryan Lee Souders,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Juan   Evangelista    Castro    appeals    from   the    district

court’s   garnishment    disposition     order   directing   the    Virginia

State Police to pay the Government $9,849.           We have reviewed the

record and find no reversible error. *       Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Castro, No. 5:06-cr-00054-sgw-mfu-1 (W.D. Va. Sept. 9, 2009).

We   dispense   with   oral   argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




      *
        Although Castro appears to correctly assert that the
garnishee improperly failed to serve him with its answer to the
garnishment writ, Castro fails to explain on appeal the
objections he would have raised to the answer had he been
served.    Because Castro fails to show prejudice, we conclude
that the irregularity in the processing of the garnishment
action was harmless.



                                    2